In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Graci, J.), dated June 7, 1993, which denied his motion, in effect, for reargument.
Motion by the respondents to dismiss the appeal on the ground that the order appealed from is not an appealable paper. By a decision and order on motion of this Court dated September 15, 1994, the motion was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion, upon the papers filed in opposition thereto, and upon the submission of the appeal; it is
Ordered that the motion is granted and the appeal is dismissed, without costs or disbursements.
No appeal lies from an order denying reargument (see, Robinson v Laurent, 205 AD2d 517). Rosenblatt, J. P., Ritter, Copertino and Hart, JJ., concur.